EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shaun Heldt on 07/28/2022.

The application has been amended as follows: 

(Currently Amended) An infiltrated bit body comprising:
a fluid cavity; 
a metal blank disposed about the fluid cavity;
a hard composite portion formed radially between a portion of the fluid cavity and a portion of the metal blank, with respect to a longitudinal axis of the infiltrated bit body, and extending below the metal blank; an auxiliary portion disposed about the metal blank and extending to the hard composite portion such that a boundary between the hard composite portion and the auxiliary portion extends toward the metal blank at an upward angle ranging between 300 and 900 relative to vertical, wherein the auxiliary portion comprises an indentation formed at the boundary between the hard composite portion and the auxiliary portion, wherein the indentation extends radially inward from a radially outer surface of the auxiliary portion and from a radially outer surface of the hard composite portion, wherein a machinability rating of the auxiliary portion is greater than a machinability rating of the hard composite portion, wherein the auxiliary portion comprises an auxiliary material, and wherein a component of the auxiliary material comprises a diameter of between 0.5 microns to 5.0 millimeters.

36. (Currently Amended) An infiltrated downhole tool comprising:
 a fluid cavity for conveying drilling fluid;
 a metal blank disposed about the fluid cavity; 
 a hard composite portion formed radially between a lower portion of the fluid cavity and a lower portion of the metal blank, with respect to a longitudinal axis of the infiltrated downhole tool, and extending below the metal blank, the hard composite portion forming at least a portion of a cutter blade having a plurality of pockets configured to receive respective cutting elements for engaging a subterranean formation, wherein the hard composite comprises a reinforcement material dispersed in a binder material, wherein the reinforcement material comprises reinforcing particles, and wherein the reinforcing particles form at least fifty percent by weight of the reinforcement material;
 a first auxiliary portion disposed radially between an upper portion of the fluid cavity and an upper portion of the metal blank, with respect to the longitudinal axis of the infiltrated downhole tool; and
 a second auxiliary portion disposed about the metal blank and extending to the hard composite portion such that a boundary between the hard composite portion and the second auxiliary portion extends toward the metal blank at an upward angle ranging between 300 and 900 relative to vertical, wherein the second auxiliary portion comprises an indentation formed at the boundary between the hard composite portion and the second auxiliary portion, wherein the indentation extends radially inward from a radially outer surface of the second auxiliary portion and from a radially outer surface of the hard composite portion, wherein the second auxiliary portion comprises a same material as the first auxiliary portion, and wherein respective machinability ratings of the first and second auxiliary portions are each greater than a machinability rating of the hard composite portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676